Citation Nr: 1724755	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-16 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches (diagnosed as migraine cephalgia) prior to August 26, 2009, and to a rating in excess of 10 percent from that date; to include the issue of entitlement to referral for consideration of an extraschedular disability rating.

2.  Entitlement to a compensable rating for hemorrhoids, to include the threshold question of whether a substantive appeal (VA Form 9) received on June 29, 2016, in the matter was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

The matter of an increased "staged" rating for migraine headaches is before the Board of Veterans' Appeals on remand from the United States Court of Appeals for Veterans Claims (Court).  The issue was originally before the Board on appeal from a January 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Board issued a decision that (in pertinent part) denied increases in the "staged" ratings assigned for migraine headaches.  The Veteran appealed that portion of the decision to the Court.  In May 2016, the Court issued a Memorandum Decision which vacated the September 2014 Board decision with respect to the denial of an increased "staged" rating for migraine headaches, and remanded the claim for readjudication.

The September 2014 Board decision also remanded the matter of entitlement to a compensable rating for hemorrhoids to provide the Veteran a required Statement of the Case (SOC) in response to her initiation of an appeal regarding the assigned schedular rating.  This matter is also addressed in the below remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

In vacating and remanding the September 2014 Board decision, the May 2016 Memorandum Decision found that the Board failed to adhere to the holding of the Court in Pierce v. Principi, 18 Vet. App. 440 (2004) ("the Board must consider the 'the application of and interplay between' 38 C.F.R. §§ 4.3 [reasonable doubt resolved in favor of claimant], 4.7 [higher of two evaluations if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned] and 4.21 [findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances] in comparison to the [Diagnostic Code] 8100 criteria.").  Further, in the context of referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), the Memorandum Decision found that the Board failed "to compare [the Veteran's] disability picture [including migraine headache symptoms of sensitivity to light and sound, nausea and inability to drive during a flare-up] to the disability picture contemplated by the rating schedule."  

Review of the record shows that service connection for headaches has been in effect since November 1, 2006 (the day following the Veteran's separation from service) and, throughout the appeal period, the Veteran has reported complaints of photophobia, nausea and sensitivity to sound.  She has also reported that, although she is able to go to work; she requires medication, may have to go home early and is unable to drive during a flare-up.  More recently, in an October 2016 statement, the Veteran reported that she is unable to eat or drink or take care of her child during a flare-up.  Statements from her friends and co-workers support her contentions.  See Statements from the Veteran, her friends and co-workers received October 25, 2016.  However, the VA examination reports note no characteristic prostrating attacks of headache pain, the September 2006 VA examination report noted no functional impairment resulting from the Veteran's migraine headaches, the August 2009 VA examination report noted the Veteran may have to leave work early as a result of headaches and the January 2012 addendum noted minimal occupational impact.  As such, the Veteran's subjective complaints appear inconsistent with the objective findings.  

Accordingly, while the Memorandum Decision did not specify that a new VA medical examination was necessary, upon consideration of the Veteran's assertions as to the functional impairment resulting from her headache disability and the medical evidence of record, the Board finds that the appeal must be remanded for a VA examination to render a fully informed appellate decision.  Further, the matter must also be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

While on remand, the Veteran is afforded the opportunity to provide the Board with evidence regarding the economic impact from her headache disability, to specifically include how this disorder has been producing, or has been capable of producing severe economic inadaptability; as well as any other relevant treatment records.  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Finally, regarding the matter of entitlement to a compensable rating for hemorrhoids, pursuant to the September 2014 Board remand, the Veteran was issued a statement of the case (SOC) on April 20, 2016.  Her substantive appeal (VA Form 9) was received by VA on June 29, 2016.  Review of the record does not show that the AOJ has acknowledged receipt of this substantive appeal or adjudicated the matter of whether a substantive appeal received on June 29, 2016, was timely filed.  Such acknowledgement and adjudication must be completed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any appropriate notification and/or development action(s), adjudicate the matter of whether a substantive appeal (VA Form 9) received on June 29, 2016, was timely filed as to the April 20, 2016 SOC.  If the substantive appeal is determined to be untimely, give the appellant and her representative notice of the decision, and an opportunity to perfect an appeal as to that matter.

2.  Contact the Veteran and invite her to provide a report detailing her educational background and occupational training as well as evidence of the economic impact of her service-connected migraine headaches.  Such evidence could include, but is not limited to, income tax reports since 2007 as well as income statements, statements from her employer, sick leave records and any other information that would demonstrate how headaches have affected her earnings during the appeal period since November 2006.  

3.  Please obtain updated records of all VA and non-VA treatment.

4.  After the development in paragraphs 2 and 3 has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA headaches examination.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify all symptoms associated with the Veteran's headaches, noting their severity, frequency, and duration.  Please indicate whether the Veteran's subjective complaints, to specifically include photophobia, nausea and sensitivity to sound, are consistent with the clinical findings/manifestations of her service-connected headache disability.

b)  Please review the Veteran's assertions of photophobia, nausea and sensitivity to sound while experiencing headaches and the prior VA examination reports (from September 2006, August 2009 and October 2011 (with January 2012 addendum opinion)) and provide a retrospective opinion indicating whether, since November 1, 2006 (the day following the Veteran's separation from service), her headaches have been manifested by or approximated characteristic prostrating attacks, the treatment regimen prescribed, and the level of functioning remaining during the headaches, both with and without medication.  The opinion should also include evaluation of the limitations and restrictions imposed by the Veteran's headache condition on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.

The examiner should specifically comment on whether the Veteran's assertions of photophobia, nausea and sensitivity to sound requiring her to go home early from work and rendering her unable to drive during a flare-up is the equivalent of or consistent with having a prostrating attack of migraine headaches and, if so, the frequency of such attacks.  Such should be done without consideration of the Veteran's use of medications.  The examiner should reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  

In providing the requested opinion, the examiner should note that "prostrating," as used in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (for migraine headaches), means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 C.F.R. § 4.124a, Diagnostic Code 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completion of the foregoing, forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected residuals of migraine headaches at any time during the appeal period.  The Under Secretary or Director should specifically consider and address the pertinent evidence of record (including the statements from the Veteran, her friends and co-workers received October 25, 2016).

6.  After the development requested above is completed, please review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the matter on appeal.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental SOC and afforded opportunity to respond.  The appeal should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

